Name: 93/324/EEC: Council Decision of 10 May 1993 concerning the extension of the benefit of the provisions of Directive 90/531/EEC in respect of the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  trade policy;  America;  electrical and nuclear industries;  organisation of transport;  energy policy
 Date Published: 1993-05-20

 Avis juridique important|31993D032493/324/EEC: Council Decision of 10 May 1993 concerning the extension of the benefit of the provisions of Directive 90/531/EEC in respect of the United States of America Official Journal L 125 , 20/05/1993 P. 0054 - 0054COUNCIL DECISION of 10 May 1993 concerning the extension of the benefit of the provisions of Directive 90/531/EEC in respect of the United States of AmericaTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 90/531/EEC of 17 September 1990 on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors(1) provides that Article 29 thereof applies to tenders comprising products originating in third countries with which the Community has not concluded an agreement ensuring comparable and effective access for Community undertakings to the markets of these third countries; Whereas the Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement, for the period of its duration, ensures comparable and effective access for Community undertakings to the markets in the United States as regards the award of supplies and works contracts by its entities in the electrical power sector; whereas that Agreement has been approved on behalf of the Council; Whereas, in view of the international rights and commitments devolving on the Community as a result of acceptance of the said Agreement, the arrangements to be applied to tenderers, products and related services in the electrical power sector from the United States of America are those defined by that Agreement, HAS ADOPTED THIS DECISION: Article 1 The benefit of the provisions of Directive 90/531/EEC is hereby extended to tenders comprising products originating in the United States of America made for the award of a supply contract by contracting entities listed in Annex 3 to the Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement. Article 2 This Decision shall take effect upon entry into force of the Agreement. Article 3 This Decision shall cease to have effect on the expiry date of the Agreeement. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 May 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No L 297, 29. 10. 1990, p. 1.